Case:20-11590-TBM Doc#:197 Filed:06/11/21 Entered:06/11/21 16:55:48 Page1 of 12

UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF COLORADO

 

IN RE: )
REAL GOOD SOLAR INC )
) Case No. 20-11590TBM
) Chapter 7
Debtor )
L REPORT OF SALE

 

 

COMES NOW Dickensheet & Associates, Inc., Auctioneer, in the above captioned proceeding and states
as follows:

1. On May 5th, 2021, the Trustee in the above-captioned case obtained an order from the Court for
the sale of assets at public auction, and for the employment and compensation of the undersigned auctioneer.

2. The property consigned by the Trustee was sold at public auction on May 7th, 2020, by Dickensheet
& Associates, Inc., 1501 W Wesley Avenue, Denver, Colorado 80223. A list of each item sold, along with the
price and the buyer, is attached. A list of registered buyers is also attached.

3. The total proceeds of $22,547.00 received for the property consigned by the Trustee were mailed or
delivered to the Trustee on June 11th, 2021.

4. The undersigned was paid a commission of fifteen percent (15%) totaling $3,382.05 and expenses of
$347.50 were incurred regarding this estate.

5. If any items consigned by the Trustee were not sold because no bids were received, the items have
been returned to the Trustee or sold at a later auction date.

6. The undersigned hereby certified that neither he nor any of his employees acquired any interest,
either direct or indirect, in any of the property sold.

DATED: June 10th, 2021
Respectfully submitted,

Cn ssn GON rer Dee
Christine Dickensheet
Dickensheet & Associates, Inc.
1501 W Wesley Avenue
Denver, Colorado 80223
Case:20-11590-TBM Doc#:197 Filed:06/11/21 Entered:06/11/21 16:55:48 Page2 of 12

CERTIFICATE OF MAILING

| hereby certify that a copy of the foregoing REPORT OF SALE was filed CM/ECF, delivered or mailed,
postage prepaid, to the following:

Jeanne Jagow
Chapter 7 Trustee
P.O. Box 271088
Littleton, CO 80127

United States Trustee

District of Colorado

1961 Stout Street, Suite 12-200
Denver, Colorado 80294

United States Bankruptcy Court
721 19" Street
Denver, Colorado 80202

DATED: June 10th, 2020

 
_ Case:20-11590-TBM Doc#:197 Filed:06/11/21 Entered:06/11/21 16:55:48 Page3 of 12

Seller Settlement

jnyoice #1-155384-1

 

 

 

Seller Information | Auction Information

Seller Name: SOLAR INC, REAL GOODS | Auction: Real Goods Solar
Seller Number: 1 | Date: 05/07/2021 00:00 i

Company: Case #. 20-1 1590TBM | Location: 110 16th Street Mail
| i Suite 300 & Sub Basement i

Location Ms. Jeanne Jagow, Trustee Denver, CO 80202

UNITED STATES BANKRUPTCY COURT
DENVER, CO 80202

Phone: i i

 

 

 

 
        

 

Photo copier - (1) Konica Minolta Bizhub C353 photo copier as
2 pictured. Winning bid buys the fot! Located at 1507 W Wesley Avenue, Denver, 226 - $470.00 ($70.59) $399.50
CO 80223

 

eee lot contains one Dell Latitude E7470 suse Laptop that has a
z 14-inch display,a 2.4 GHz processor with 8 GB memory and a 256 GB SSD 4 a .
3 hard drive capacity. This laptep does come with a 19.5 volt Dell AC ae! 2120.00 ($28.50) 9161.50
adapter Winning bid buys the lot! Hardware o

 

ale - This lot cantains (1) Dell Latitude £7470 business a with a “
inch display,2.4 GHz processor with 8 GB memory and a 256 3B SSD har e

4 drive capacity. This laptop does come with a 19.5 volt AC adapter. Winning bid | 227 ene ($30.00) $170.00
buys the lot! Hardware only, passwo

 

ase - This lot contains (1) Dell Latitude E7470 Fee Ee Ls a r
inch display,2.4 GHz processor with 8 GB memory and a 256 G SSD har ‘ . & bs -
° drive capacity This laptop does come with a 19.5 volt Dell AC 223 so00G ($28.50) P1810
adapter. Winning bid buys the lot! Hardware only, p

 

Laptop - This lot contains (1) Dell ra £7470 ese ene i
inch display,2.4 GHz processor with & GB memory anc a 256 GB SSD har Wee B

drive capacity. This laptop dees come with a 19.5 volt Dell AC an $210.00 ($31.50) $178.50
adapter, Winning bid buys the lot! Hardware only, p

 

Laptops - This lot comets (2) laptops including (1) Dell ps oa core
: (7 business laptop with a 14-inch display,2.4 GHz processar wit .
memary and 4 256 GB SSD hard drive capacity This laptep does come with 198 $260.00 ($39.00) $221.00
19.5 valt Dell AC adapter. Also (1) Dell

 

Laptops - ue lot contains (2) Dell Latitude E6420, core i3 laptops a al4-

inch HD multitouch LED display,2.6 GHz,8 GB RAM and 500 GB HDD Note : &
8 one laptop has been marked as having power socket issues and no 78 $130.00 ($19.59) $110.50
battery. Winning bid buys them both! Hardware onl

 

Laptops - is lot contains (2) feptops including (1) Beil Latitude Eons cere
3 laptop with a 14-inch HD multitouch LED display,2.6 GHz,8 GB RAM an 5 sie : .

500 GB HDD and (1) unit stating no battery.Winning bid buys them both! 198 $740.00 ($21.00) $119.00
Hardware only, password protected

 

Laptops - This lot contains (2) Dell Latitude £6420 eo i3 Feblons with | . :
inch HD multitouch LED display,? 6 GHz,8 GB RAM and 500 GB HDD.Both o -

these laptops have no battery. One bid buys both! Hardware only, password 198 $140.00 ($21.00) $119.00
protected or cleared. Uniess otherwise

10

 

Laptops - bis lot contains a Dell Latitude E6420, eae i3 laptops with a ‘
inch HD multitouch LED display,2.6 Gilz,8 GB RAM and 500 GB HDD. Both o ss sae
these lagtops have no battery. One bid buys them both! Hardware only, 198 5140.00 ($21.00) $119.00
| password protected or cleared. Uniess oth

 

Laptops - is lot cones C2) Dell Latitude fea 13 oer a a) :

a inch HD multi-touch LED display,?.6 GHz.8 GB RAM and 500 GB HDD Bot /

V2 laptops have no battery. One bid buys them bath! Hardware only, password 196 yao ($21.00) 5119.00
protected or cleared. Unless otherwise

 

Laptops - This lot contains (2) Dell Latitude £6420 laptops with a en HD
, multitouch LED display.2.6 GHz,8 GB RAM and S00 GB HDD incluc ing (1 4

is core (3 and (1) core i5. Bath laptops do not have batteries. One bid buys them | 1°8 $140.00 ($21.00) $119.00
both! Hardware only, password pro

 

 

 

 

 

 

 

 
   

Laptops - (3) LAPTOP PACKAGE including (2) Dell Latitude E6429, core i3
laptops with a 14-inch HD multi-touch LED display,2.6 GHz,8 GB RAM and 500
GB HDD.Both laptops have no battery, and (1) core i3 with no hard drive. One
bid buys all three! Hardware only, p

($34.50)

 
 

$195.50

 

Laptop - This lot contains (4) Dell Latitude E6420, core iS laptop with a 14-
inch HD multi-touch LED display,2.6 GHz,8 GB RAM and 500 GB HDD.Winning
bid buys the lot! Hardware only, password protected or cleared. Uniess
otherwise noted-no power cords or adapt

198

($12.75)

$72.25

 

16

Laptop - This lot contains (1) Dell Latitude £7470 business laptop with a 14-
inch display,2.4 GHz processor with 8 GB memory and a 256 GB SSD hard
drive capacity. This laptop does come with a 79.5 volt Dell AC

adapter. Winning bid buys the lot! Hardware only, p

198

$200.00

($30.00)

$170.00

 

Laptops - (3) LAPTOP PACKAGE including-(3) Dell Latitude E6420, core i3
laptops with a 14-inch HD multi-touch LED cisplay,2.6 GHz,8 GB RAM and 500
GB HDD.None of these laptops have batteries.One bid buys all three!
Hardware only, password protected or cleared.

198

$220.00

($33.00)

$187.00

 

18

Laptop - This lat contains (1) Dell Latitude E6420, core i5 laptop with a 14-
inch HD multitouch LED display,2.6 GHz,8 GB RAM and 300 GB HDD.This
laptop does come with a 19.5 volt Deli AC adapter. Winning bid duys the lot!
Hardware only, password protected or

$190.00

($28.50)

$161.50

 

Laptop - This fot contains (1) Dell Latitude E6420, core i7 laptop with a 14-
inch HD multi-touch display,2.6 GHz.8 GB RAM and 500 GB HDD. This laptop
does come with a 19.5 volt Dell AC adapter. Winning bid buys the lot!
Hardware only, password protected or clea

198

$270.00

($40.50)

$229.50

 

20

Laptop - This lot contains (1} Dell Latitude 7480 business laptop with a 14-
inch LED-lit screen,8 GB DDr4 SD RAM,128 GB solid state dive and 32 GB
max memory. This laptop does come with a 19.5 volt Dell AC adapter Winning
bid buys the lot! Hardware only, pass

133

($37.50)

$212.50

 

21

Laptop - This lot contains (1) Dell Precision 3530, care 17 Notebook/laptop
with a 15.6-inch LCD display,16 GB RAM,512 GB hard drive and a CPU speed
of 2.6 GHz. This laptop does come with a 19.5 valt Dell AC adapter. Winning
bid buys the lot! Hardware only, pas

$520.00

($78.00)

$442.00

 

22

Laptop - This lot contains (1) Dell Latitude £6410, core is Notebook/laptop
with a 14.7 anti-glare display

198

$40.00

($6.00)

$34.00

 

23

Laptops - This fot contains (2) Dell Latitude E6440 NotebookAaptops with a
14.1 anti-glare display

198

$75.00

($11.25)

$63.75

 

24

Laptep - This fot includes (1) Dell Latitude E5500, core 2 duo laptop with a
15.4 display

198

$170.00

($25.50)

$144.50

 

Laptop - This lot contains (1) Dell Latitude E7470 business laptop that has a
14-inch display,2.4 GHz processor with 8 GB memory and a 256 GB SSD hard
drive capacity. This laptop does come with a 19,5 volt Dell AC adapter.Note
this unit took about 45 minutes t

$210.00

($31.50)

$178.50

 

26

Laptop - This lot includes (1) Dell Latitude 7480 Ultrabook,core 7 business
laptop with a 14-inch LED-tt screen,8 GB DDr4 SD RAM,128 GB solid state
drive and 32 GB max memory. This laptop does come with a 79.5 volt Dell AC
adapter. Winning bid buys the jot! H

166

$380.00

($57.00)

$323.00

 

27

Laptop - This lot contains (7) Apple MacBook Pro A1502 intel core i5 with a
13-inch Retina display,back-iit keyboard,128 GB HDD and 128 GB SSD with
adapter Winning bid buys the lot! Hardware only, password protected or
cleared. Unless otherwise noted-no power

226

$400.00

($60.08)

$340.00

 

Laptops - This fot contains (2) Dell Latitude E6420 laptops with a 14-inch HD
multi-touch LED display,2.6 GHz,8 GB RAM and 500 GB HDD.(1) i3 outlined as
often freezes” and the other no battery

198

$7180.00

($27.00)

$153.00

 

Laptop - This lot contains (1) Dell Inspiron core i3 laptop with a 19.5 volt AC
adapter. Winning bid buys the lot! Hardware only, password protected or
cleared. Unless otherwise noted-ne power cords or adapters are included
with the purchase. Located at 1501

198

$180.00

($27.00)

$153.00

 

Laptop - This lot contains (1) Dell Latitude E6420, core 13 laptop with a 14-
inch HD multi-touch LED display.2.6 GHz,8 GB RAM and 500 GB HDD.This
laptop does come with a 19.5 volt Dell AC adapter. Winning bid buys the lot!
Hardware only, password protected or

198

§180.00

($27.00)

$153.00

 

 

 

Laptops - This lot contains(3) laptops including (2) Dell Latitude £6420, core
i3 or core iS laptops with a 14-inch HD multitouch LED display,2.6 GHz,8 GB
RAM and 500 GB HDD.None of these laptops have batteries.Please utilize
inspection for full review. Thank

 

198

 

$230.00

 

($34.50)

 

§195.50

 

 
Laptops - (2) DELL LAPTOP LOT-Dell Latitude £6420-no DVD or battery,

  

eee

 

damaged. The other is a Latitude no battery, missing key, damaged. One bid
buys two! Hardware only, password protected or cleared. Unless otherwise
noted-no power cords or adapters are includ

198

$95.00

($14.25)

        

$80.75

 

Laptops - (2} DELL LAPTOP LOT-Dell Latitude £6520, core 13 or core 15
laptops with 15.6 LED display

198

$710.00

($16.50)

 

34

Laptops - This lot contains (3) Dell laptops including (1) Dell Latitude 7480
Ultrabook, core (7 with a 14-inch LED-lit screen,8 GB DDr4 SD RAM.128 GB
solid state drive and 32 GB max memory.Note this laptop has screen issues,
(1) Dell Latitude E7470 business |

198

$610.00

($91.50)

$518.50

 

Parts laptops - Lot of (8) laptops and assorted parts as photographed. One
bid buys the lot! Hardware only, password protected or cleared. Unless
otherwise noted-no power cords or adapters are included with the
purchase, Located at 1507 W Wesley Avenue, Deriver, CO

228

$130.00

(519.50)

$110.50

 

36

Electronics - (3) Boxes of keyboards along with (1) box of mice as
photographed. Winning bid buys the lot! Hardware only, password protected
or cleared, Unless otherwise noted-no power cords or adapters are included
with the purchase. Located at 1501 W Wesley Aven

202

$30.00

($4.50)

$25.50

 

Computer equipment - Lot of keyboard facia, routers, mounts along with hard
drives as photographed Winning bid buys the lot! Hardware only, password
protected or cleared. Uniess otherwise noted-no power cords or adapters are
included with the purchase. Located at 1501 W

183

($5.25)

$29.75

 

38

Computer tower - (1) Dell Precision 71700 tower computer as pictured,
Hardware only, password protected or cleared. Unless otherwise noted-no
power cords or adapters are included with the purchase. Located at 1501 W
Wesley Avenue, Denver, CO 80223

125

$90.00

($13.50)

$76.50

 

Computer tower - (1} Dell Precision T1700 tower computer as pictured.
Hardware only, password protected or cleared. Unless otherwise noted-no
power cords or adapters are included with the purchase. Located at 1507 W
Wesley Avenue, Denver, CO 80223.

$90.00

$76.50

 

40

Computer tower - (1) Dell Precision T1700 tower camputer as pictured.
Hardware only, password protected or cleared. Uniess otherwise noted-no
power cords or adapters are included with the purchase. Located at 1507 W
Wesley Avenue, Denver, CO 80223.

229

$95.00

($14.25)

$80.75

 

Computer wires - (3) Tubs of assorted computer cords,adapters and cables
as pictured Winning bid buys the lot! Hardware only, password protected or
cleared. Unless otherwise noted-na power cords of adapters are inchided
with the purchase. Located at 1507 W Wasley Av

$65.00

($3.75)

$55.25

 

Toner cartridges - Great selection of (18) Canon toner cartridges, (8) other
toner cartridges. One bid buys the lot! Hardware only, password protected or
cleared. Uniess otherwise noted-no power cords or adapters are included
with the purchase. Located at 1501 W Wesle

167

$290.00

($43.50)

$246.50

 

43

Meters/inverters - Lot with (2) meters, (5) utillty inverters, (5) electrical boxes.
One bid buys the lot! Hardware only, password protected or cleared. Unless
otherwise noted-no power cords or adapters are included with the

purchase. Located at 1501 W Wesley Avenue,

214

$60.00

($9.00)

$51.00

 

Solar plates - This lot contains () Tub and (1) box of solar panel items and
(1) screen as pictured.Winning bid buys the lot! Hardware only, password
protected or cleared. Unless otherwise noted-no power cords or adapters are
included with the purchase. Located a

130

$120.00

($18.00)

$702.00

 

Sun Fye - This lot contains (1}Salmetric Sun Eye 110N V2 with HP iPag, DVD
s damaged with USB cable and carrying case as pictured Winning bid buys
the lot! Hardware only, password protected or cleared. Unless otherwise
noted-no power cords or adapters are inc

217

($8.25)

$46.75

 

49

Wire tracker/CD case - This lot contains (1) Gables to Go wire tracker kit and
(1) CD case as pictured Winning bid buys them both! Located at 110 16th St
Mall Suite 300, Denver, CO 80202, Third Floor. Please review removal
instructions for further info upon purchase.

189

$55.00

($8.25)

$46.75

 

Air heaters - This jot contains (2) Lasko portable air heaters as

pictured. Winning bid buys them both! Located at 110 16th St Mall Sulte 300,
Denver, CO 80202, Third Floor. Please review removal instructions for further
info upon purchase.

148

$50.00

$42.50

 

 

 

Lot of (4) Dell wide screen flat panel monitors, - app 23 inch, Located on 3rd
Floor One bid buys all four! Located at 110 16th St Mall Suite 300, Denver, CO
80202, Third Floor. Please review removal instructions for further info upon
purchase.

 

198

 

$150.00

 

($22.50)

 

$127.50

 

 
53

a sae

(2) Dell wide screen flat panel monitors, app 23 - inch pedestal mounted as
photographed includes office supplies. One bid buys the lot! Located at 110
16th St Mall Suite 300, Denver, CO 80202, Third Floor. Please review removal
instructions for further info upon purchase

198

$75.00

($11.25)

 
   

$63.75

 

54

Lot of (3) Dell wide screen flat panel monitors, - app 23 inch include stand
and Sharp calculator, Located on Grd Floor. One bic buys the lot! Located at
110 16th St Mall Suite 300, Denver, CO 80202, Third Floor. Please review
removal instructions for further info upon purchase.

198

$110.00

($16.50)

$93.50

 

(2) Dell wide screen flat panel monitors, app 23 - inch pedestal mounted
includes office supplies, Sharp calculator, Located on 3rd Floor, One bid buys
the package! Located at 110 16th St Mall Suite 300, Denver, CO 80202, Third
Floor. Please review removal instructions for further info upon purchase.

198

$90.00

($13.50)

$76.50

 

36

Lot of (3) Dell wide screen flat panel - monftors-{1)-23 inch, (2)}-22 inch,
Located on 3rd Floor. One bid buys the lot! Located at 110 16th St Mall Suite
306, Denver, CO 80202, Third Floor. Please review removal insiructions for
further info upon purchase.

198

$1710.00

($16.50)

$93.50

 

(2) Dell wide screen flat panel monitors, app 23 - inch includes foot rest.
Located on 3rd Floor. One bid buys the lot! Located at 179 16th St Mall Suite
300, Denver, CO 80202, Third Floor. Please review removal instructions for
further info upon purchase

198

$75.00

($11.25)

$63.75

 

Lot of (3) Dell wide screen flat panel monitors, - app 24 inch, Located on 3rd
Floor. One bid buys all three! Located at 110 76th St Mali Suite 300, Denver,
CO 80202, Third Floor. Please review removal instructions for further info
upon purchase.

 

198

$110.00

($16.50)

$93.50

 

59

(3) Dell wide screen flat panel moniters as - photographed, either 20 inch, 24
inch, Located on 3rd Floor. One bid buys all three! Located at 110 16th St Mail
Suite 300, Denver, CO 80202, Third Floor. Please review removal instructions
for further info upon purchase.

198

$110.00

($16.50)

$93.50

 

60

Lot of (3} Dell wide screen flat panel monitors, - app 23 inch, Located on 3rd
Floor. One bid buys three! Located at 110 16th St Mali Suite 300, Denver, CO
86202, Third Floor. Please review rernoval instructions for further info upon
purchase,

198

$120.00

($18.00)

$102.00

 

61

Lot of (2} Dell wide screen flat panel monitors, - app 23 inch. Located on 3rd
Floor. One bid buys two! Located at 110 16th St Mall Suite 300, Denver, CO
80202, Third Floor, Please review removal instructions for further info upon
purchase

$90.00

($13.50)

$76.50

 

62

(2) Dell wide screen flat panel monitors, - pedestal mounted, app 23 inch,
Located on 3rd Floor. One bid buys twa! Located at 110 16th St Mall Suite
300, Denver, CO 80202, Third Floor. Please review removal instructions for
further info upon purchase.

196

$140.00

($21.00)

$119.00

 

63

Lot of (3) Dell wide screen flat panel monitors, - (2)-app 23 inch pedestal
mount, (1}-app 24 inch includes foot rest, Located on 3rd Floor. One bid buys
all three! Located at 110 16th St Mall Suite 300, Denver, CO 80202, Third
Floor. Please review removal instructions for further info upon purchase.

198

$130.00

(819.50)

$110.50

 

64

(2) Dell wide screen flat panel monitors, app 23 - inch, pedestal mounted,
Located on 3rd Floor. One bid buys twe! Located at 110 16th St Mall Suite
300, Denver, CO 86202, Third Floor, Please review removal instructions for
further info upon purchase

198

$120.00

($18.00)

$102.00

 

(3) Dell wide screen flat panel monitors, (1}-app - 23 inch, (2) app 22 inch,
pedestal mounted, Located on rd Floor. One bid buys three! Located at 110
16th St Mall Suite 300, Denver, CO 80202, Third Floor. Please review removal
instructions for further info upon purchase.

198

$120.00

($18.00)

$102.00

 

66

(3) Dell wide screen flat panel monitors, app 24 - inch. (2) are pedestal
mounted, Located on 3rd Floor. One bid buys three! Located at 110 16th St
Mall Suite 360, Denver, CO 80202, Third Floor. Please review removal
instructions for further info upon purchase.

198

$110.00

($16.50)

$93.50

 

6/

HP LaserJet P1102W printer, fans, Fellowes foot - rest, Located on 3rd Floor.
One bid buys the lot! Located at 110 16th St Mail Suite 300, Denver, CO
$0202, Third Floor. Please review removal instructions for further info upon
purchase,

106

$75.00

($11.25)

 

68

(3) Dell wide screen flat panel monitors, app 23-inch. (2) are pedestal
mounted includes office supplies as photographed, Located on 3rd Floor. One
bid buys the lot! Located at 110 16th St Mall Suite 300, Denver, CO 80202,
Third Floor. Please review removal instructions for further info upon purcha

198

$120.00

($18.00)

$102.00

 

69

 

 

Lot of (3) Dell wide screen flat panel monitors, - app 23 inch, Located on 3rd
Floor, One bid buys three! Located at 110 16th St Mall Suite 300, Denver, CO
80202, Third Floor Please review removal instructions for further info upon
purchase.

 

 

$150.00

an

 

($22.50)

 

$127.50

 

 
 

 
   

(3) Dell wide screen flat panel monitors, (2)-app - 23 inch and (1)-app 22 inch,

Located on 3rd Floor. One bid buys three! Located at 116 16th St Mall Sufte
300, Denver, CO 80202, Third Floor. Please review removal instructions for
further info upon purchase

198

$170.00

($16.50)

$93.50

 

Honeywell floor fan, 3M wall screen, Located on - 3rd Floor as photographed
Located at 110 16th St Mall Suite 300, Denver, CO 80202, Third Floor. Please
review removal instructions for further info upon purchase.

198

$30.00

($4.50)

$25.50

 

72

Assorted office supplies, Located on 3rd Floor - Located at 110 16th St Mall
Suite 300, Denver, CO 80202, Third Floor, Please review removal instructions
for further info upon purchase.

130

$16.00

($2.40)

$13.60

 

73

Lot of (8} assorted Dell wide screen flat panel - monitors, no power cords,
Located on 3rd Floor. One bid buys the lot! Located at 110 16th St Mall Suite
300, Denver, CO 86202, Third Floor. Please review removal instructions for
further info upon purchase.

198

$280.00

($42.00)

9238.00

 

Lot of (10) Dell wide screen flat panel monitors, -no power cords, Located on
3rd Floor. One bid buys all ten! Located at 110 16th St Mall Suite 300, Denver,
CG $0202, Third Floor. Please review removal instructions for further info
upon purchase.

198

$410.00

($61.50)

$348.50

 

Lot of (8) Dell wide screen flat panel monitors, - no power cords, Located on
arc Floor. One bid buys all eight! Located at 110 16th St Mall Suite 300,
Denver, CO 80202, Third Floor Please review removal instructions for further
info upon purchase.

198

$250.00

($37.50)

$212.50

 

46

Lot of (10) Dell wide screen flat panel monitors, - no power cords, Located on
3rd Floor. One bid buys the lot! Located at 110 16th St Mail Suite 300, Denver,
CO 80202, Third Floor. Please review removal instructions for further info
upon purchase.

798

$410.00

($61.50)

$348.50

 

ti

(2) Dell wide screen flat panel monitors, - pedestal mounted, no power cards,
Located on 3rd Floor. One bid buys two! Located at 170 76th St Mali Suite
300, Denver, CO 80202, Third Floor. Please review removal instructions for
further info upon purchase.

198

$110.00

($16.50)

$93.50

 

78

Lot of (2) Dell wide screen flat panel monitors, - pedestal mounted, no power
cords, Located on 3rd Floor. One bid buys two! Located at 110 16th St Mall
Suite 300, Denver, CO 80202, Third Floor, Please review removal instructions
for further info upon purchase

198

$90.00

($13.50)

$76.50

 

(2) Dell wide screen flat panel monitors, - pedestal mounted, no power cords,
Located on 3rd Floor. One bid buys two! Located at 110 76th St Mall Suite
300, Denver, CO 80202, Third Floor. Please review removal instructions for
further info upon purchase.

198

($11.25)

$63.75

 

81

(2) Dell wide screen flat panel monitars, - pedestal mounted, no power cords,

Located on 3rd floor as photographed. Located at 110 16th St Mall Suite 300,

Denver, CO 80202, Third Floor. Please review removal instructions for further
info upon purchase.

198

$170.00

($16.50)

$93.50

 

b2

Lot of (4) Dell wide screan flat panel monitors, - no power cords as
photagraphed, Located on 3rd Floor. One bid buys four! Located at 110 16th
St Mall Suite 300, Denver, CO 80202, Third Floor. Please review removal
instructions for further info upon purchase.

198

$190.00

($28.50)

$161.50

 

83

Assorted power supplies, network cable, keyboards - lot as photographed.
One bid buys the lot! Located at 110 16th St Mail Suite 300, Denvei, CO
80202, Third Floor. Please review removal instructions for further info upon
purchase.

198

$55.00

($8.25)

$46.75

 

Lot of (6) Dell wide screen flat panel monitors, - no power cords as
photographed, Located on 3rd Floor. One bid buys six! Located at 110 16th St
Mail Suite 300, Denver, CO 80202, Third Floor. Please review removal
instructions for further info upon purchase.

198

8160.00

($24.00)

$136.00

 

85

(2) Dell wide screen flat panel monitars, - pedestal mounted, na power cords
as photographed, Located an 3rd Floor. Located at 110 16th St Mall Suite
300, Denver, CO 80202, Third Floor. Please review removal instructions for
further info upon purchase,

198

$130.00

($19.50)

$110.50

 

86

Lot of (7) Dell wide screen flat panel monitors, - no power cords as
photographed, Located on 3rd Floor. One bid buys all seven! Located at 110
16th St Mall Suite 300, Denver, CO 80202, Third Floor. Please review removal
instructions for further info upon purchase.

198

$220.00

($33.00)

$187.00

 

 

 

Lot of (6) Dell wide screen flat panel monitors, - no power cords as
photographed, Located on 3rd Floor. One bid buys all six! Located at 110 16th
St Mall Suite 206, Denver, CO 80202, Third Floor. Please review removal
instructions for further info upon purchase.

 

198

 

$270.00

 

($40.50)

 

$229.50

 

 
 
 
   

88

Lot of (7) various fans as photographed. One bid - buys all seven! Located at
110 16th St Mall Suite 300, Denver, CO 80202, Third Floor. Please review
remoyal instructions for further info upon purchase.

148

$25.00

($3.75)

$21.25

 

89

(3) Total Dell Precision T1700 core i5 computers - (hardware only} consisting
of Dell Optiplex 790, core i5 computers, Dell Optiplex 3020 core iS compute,
no power cords, Located en 3rd Floor. Located at 110 16th St Mall Suite 300,
Denver, CO 80202, Third Floor, Please review removal instructions f

$190.00

($28.50)

$161.50

 

90

Dell Latitude E7440 core i? laptop computer - (hardware only), Located on 3rd
Floor Located at 110 16th St Mall Suite 300, Denver, CO 80202, Third Floor.
Please review removal instructions for further info upon purchase.

198

$410.00

($61.50)

$348.50

 

91

Craftsman rolling tool chest includes monitor, - power and network cables.
One bid buys the lot! Located at 110 16th St Mall Suite 300, Denver, CO
80202, Third Floor. Please review removal instructions for further info upon
purchase,

180

$410.00

($16.50)

$93.50

 

92

Black AV cart only. Located at 110 16th St Mall - Suite 300, Denver, CO 80202,
Third Floor. Please review removal instructions for further info upon
purchase.

180

$25.00

($3.75)

$21.25

 

93

HP 2920 power switch and Pulsar STS16 switch. One - bid buys two! Located
at 110 16th St Mall Suite 300, Denver, CO 80202, Third Floor. Please review
removal instructions for further info upon purchase.

133

$70.00

($10.50)

§59.50

 

94

Assorted networking switches to first disconnect, - rack not included.
Located at 110 16th St Mail Suite 900, Denver, CO 80202, Third Floor. Please
raview removal instructions for further info upon purchase.

133

$80.00

($12.00)

$68.00

 

36

Dell UPS 3750w battery backup only. Located at- 110 76th St Mail Suite 300,
Denver, CO 80202, Third Floor. Please review removal instructions for further
info upon purchase.

$140.00

($21.00)

$119.00

 

a7

Dell PowerEdge R420 server, Dell PowerEdge ~ server, hardware only, Dell
PowerEdge server, Dell 710 PowerEdge server , hardware only on all servers,
no hard drives. Located at 110 16th St Mail Suite 300, Denver, CO 80202,
Third Floor. Please review removal instructions for further info upon pur

$80.00

($12.60)

$68.00

 

98

Dell UPS 3750w battery backup only as - photographed. Please bring proper
tools for removal from rack. Located at 110 16th St Mall Suite 300, Denver,
CO 80202, Third Floor. Please review removal instructions for further info
upon purchase.

164

$140.00

($21.00)

$119.00

 

99

UPS battery back up only as photographed. Please - bring proper toois for
removal from rack. Located al 110 16th St Mali Suite 300, Denver, CO 80202,
Third Floor. Please review removal instructions for further info upon
purchase,

214

$35.00

($5.25)

$29.75

 

100

Dell UPS 2760W battery backup only as - photographed. Please bring proper
tools for removal from rack. Located at 170 16th St Mall Suite 300, Denver,
CO 80202, Third Floor. Please review removal instructions for further info
upon purchase.

119

$85.00

($12.75)

$72.25

 

120

Ho ProLiant DLA80G6 server, Seagate server, Dell - PowerEdge 2950 server,
Dell PowerEdge 1950 server, all servers hardware only, no hard drives.

214

$55.00

($8.25)

$46.75

 

181

Dell UPS 2700w battery backup only as - photographed. Please bring proper
tools for removal from rack. Located at 110 16th St Mail Suite 300, Denver,
CO 80202, Third Floor. Please review removal instructions for further info
upon purchase.

189

$70.00

($10.50)

$59.50

 

182

Assorted office supplies only as photographed. - Please bring boxes for
relocation. Located at 110 16th St Mall Suite 300, Denver, CO 80202, Third
Floor. Please review removal instructions for further info upon purchase.

228

$7.00

($1.05)

 

Assorted office supplies as photographed, cabinet - not included. Please
bring boxes for relocation from site. Located at 110 16th St Mall Suite 300,
Denver, CO 80202, Third Floor. Please review removal instructions for further
info upon purchase.

130

$14.00

($2.19)

$11.90

 

184

Lot of (2) Dell wide sereen flat panel monitors, - app 23 inch, pedestal
mounted, no pawer cords, Located on 3rd Floar. One bid buys two! Located at
710 16th St Mall Suite 306, Denver, CO 80202, Third Floor. Please review
removal instructions for further info upon purchase

 

198

$95.00

($14.25)

$80.75

 

 

185

 

Lot of (2} Dell wide screen flat panel - monitors, app 23 inch, pedestal
mounted, (1) Dell moniter, no mount, no power cords, Located on 3rd Floor.
Located at 110 16th St Mall Suite 300, Denver, CO 80202, Third Floor, Please
review removal instructions for further info upon purchase.

 

198

 

$100.00

 

($15.00)

 

$85.00

 

 
 

186

 
 

 

Lot of (8) Dell wide screen flat panel monitors, - no power cords, Located on
3rd Floor. One bid buys three! Located at 1719 16th St Mail Suite 300, Denver,
CO 80202, Third Floor. Please review removal instructions for further info
upon purchase.

198

$130.00

($79.50)

 
 

$110.50

 

187

Plastic organizer includes cable, power supplies, - no power cords as
photographed. Located on 3rd Floor. Located at 110 16th St Mall Suite 300,
Denver, CO 80202, Third Floor. Please raview removal instructions for further
info upon purchase.

198

($8.25)

$46.75

 

Lot of (7) Dell wide screen flat panel monitors, - no power cords as
photographed, Located on 3rd Floor. Located at 170 16th St Mail Suite 300,
Denver, CO 80202, Third Floor. Please review removal instructions for further
info upon purchase.

198

$280.00

($42.00)

$238.00

 

Lot of (4) Dell monitors, no power cords, Located - on 3rd Floor. One bid buys
all four! Located at 110 16th St Mall Suite 300, Denver, CO 80202, Third Floor.
Please review removal instructions for further info upon purchase.

198

$160.00

($24.00)

$136.00

 

180

Power cords, dacking stations, assorted cabling - lot as photographed.
Located at 110 16th St Mall Suite 306, Denver, CO 80202, Third Floor. Please
review removal instructions for further info upon purchase.

198

$29.75

 

Assorted office supplies only package as - photographed. Located at 110
16th St Mail Suite 300, Denver, CO 80202, Third Floor. Please review removal
instructions for further info upon purchase,

189

($2.70)

$11.96

 

HP LaserJet mode! M1319MFP no power cord, - Located in Basement
Located at 110 16th Street Mail, Sub-Basement in Denver, CO. Please utilize
removal instructions upon purchase for further removal information.

214

($3.75)

$21.25

 

193

HP LaserJet model M1319FMB no Power Cord, - Located in Basement
Located at 110 16th Street Mail, Sub-Basement in Denver, CO. Please utilize
removal instructions upon purchase for further removal information.

214

$20.00

($3.00)

$17.00

 

HP LaserJet model M1319F MFP No Power Cord, - Located in Basement
Located at 110 16th Street Mall, Sub-Basement in Denver, CO. Please utilize
removal instructions upon purchase for further removal information

214

$14.00

($2.10)

$11.90

 

195

Canon color ImageRunner P5280, No Power Cord, - Located in Basement
Located at 110 16th Street Mall, Sub-Basement in Denver, CO. Please utilize
removal instructions upon purchase for further removal information.

198

$60.00

($9.00)

$57.00

 

196

Epson WorkForce WF3640 all in one, No Power Cord, - Located in Basement
Located at 110 16th Street Mall, Sub-Basement in Denver, CO. Please utilize
removal instructions upon purchase for further removal information

198

$50.00

($7.50)

$42.50

 

197

HP LaserJet P4Q15N printer, No Power Cord, - Located in Basement Located
at 110 16th Street Mall, Sub-Basement in Denver, CO. Please utilize removal
instructions upon purchase for further removal information.

214

$35.00

($5.25)

$29.75

 

198

Assorted cabling, networking equipment as - photographed. Located at 110
16th St Mall, Sub-Basement in Denver, CO. Please utilize removal
instructions upon purchase for further removal information.

 
 

 

$30.00

($4.50)

 

199

Selection of (20) cell phones, need repair, parts - only, Located in Basement
Located at 170 16th Street Mall, Sub-Basement in Denver, CO. Please utilize
removal instructions upon purchase for further removal information.

202

$70.00

($70.50)

 

200

Lot of (5) tower computers, parts only, No Power - Cord, Located in Basement
Located at 170 16th Street Mall, Sub-Basement in Denver, CO. Please utilize
removal instructions upon purchase for further removal Information.

$45.00

($6.75)

$38.25

 

a2

Networking switches as photographed, Located in - Basement Located at 110
16th Street Mall, Sub-Basement in Denver, CO. Please utilize removal
instructions upon purchase for further removal information,

108

($12.75)

$72.25

 

379

Single shelf of NetGear switches, UPS as - photographed, Located in
Basement Located at 110 16th Street Mall, Sub-Basement in Denver, CO.
Please utilize removal instructions upon purchase for further removal
information.

108

$130.00

($19.50)

$110.50

 

374

Various toner cartridges on two shelves as - photographed, Located in
Basement Located at 110 16th Street Mall, Sub-Basement in Denver, CO.
Please utilize removal instructions upon purchase for further removal
information. :

167

$130.00

($19.50)

$110.50

 

375

Cable organizers on single shelf as photographed, - Located in Basement
Located at 110 716th Street Mall, Sub-Basement in Denver, CO. Please utilize
removal instructions upon purchase for further removal information.

205

$10.00

($1.59)

$8.50

 

 

 

Zbox sound bar Located in Basement Located at- 110 16th Street Mall, Sub-
Basement in Denver, CO. Please utilize removal instructions upon purchase
for further removal information.

 

108

 

$40.00

 

($6.00)

 

$34.00

 

 
 
   

377

Lot of {2} printers, Seagate backup includes - Buffalo backup. No Power Cord,
Located in Basement Located at 110 16th Street Mall, Sub-Basement in
Denver, CO. Please utilize removal instructions upon purchase for further
removal information

$70.00

($10.50)

$59.50

 

378

Variety of CD drives, docking stations, power - supplies, No Power Cord,
Located in Basement Located at 110 16th Street Mall, Sub-Basement in
Denver, CO. Please utilize removal instructions upon purchase for further

removal information.

144

$30.00

($4.50)

$25.50

 

379

Large lot keyboards, mice-top shelf as - photographed, Located in Basement
Located at 110 16th Street Mail, Sub-Basement in Denver, CO. Please utilize
removal instructions upon purchase for further removal information.

198

$120.00

($18.00)

$102.00

 

386

Canon imageRunner model 10250F, No Power Cord, - Located in Basement
Located af 170 16th Street Mall, Sub-Basement in Denver, CO. Please utilize
removal instructions upon purchase for further removal information.

198

$100.00

($15.00)

$85.00

 

381

HP color LaserJet model CM2320F XRMFP. missing - bottom tray, No Power
Cord, Located in Basement Located at 110 16th Street Mall, Sub-Basement in
Denver, CO. Please utilize removal instructions upon purchase for further
removal information

214

$90.00

($13.50)

$76.50

 

382

Canon model C5250 ImageRunner advance copier as - photographed, No
Power Cord, Located in Basement Located at 110 16th Street Mall, Sub-
Basement in Denver, CO. Please utilize removal instructions upon purchase
for further removal information.

198

$66.00

($9.00)

$51.00

 

Large lot power cords, power supplies and network - cable Located at 110
14th Street Mall, Sub-Basement in Denver, CO. Please utilize removal
instructions upon purchase for further removal information.

214

($5.25)

$29.75

 

364

Selection of networks switches, rack alides - located in storage cabinet as
photographed. Located at 110 16th Street Mail, SubBesement in Denver, CO.

Piease utilize removal instructions upon purchase for further removal
information.

108

$70.00

($10.59)

$59.50

 

Monitor stands some with docking stations lot as - photographed, No Power
Cord, Located in Basement Located at 110 16th Street Mall, Sub-Basement in
Denver, CO. Please utilize removal instructions upon purchase for further
removal information.

164

$40.00

($6.00)

$34.00

 

388

Lot of (7) assorted Dell wide sereen flat panel - monitors, No Power Cord,
Located in Basement Located at 110 16th Street Mall, Sub-Basement in
Denver, CO. Please utilize removal instructions upon purchase for further
removal information

198

$260.00

($39.00)

$221.00

 

389

Large lot Deil decking stations as photographed, - Located in Basement
Located at 110 16th Street Mail, Sub-Basement in Denver, CO. Please utilize
removal instructions upon purchase for further removal information

214

$35.00

($5.25)

$29.75

 

390

Lot of (4) desktop computers-(2) HP. (2) Dell - Optiplex 390 (hardware only),
No Power Cord, Located in Basement Located at 110 76th Street Mail, Sub-
Basement in Denver, CO. Please utilize removal instructions upon purchase
for further removal information,

125

($8.25)

$46.75

 

391

(8) Dell tower computers (hardware anly) OptiPlex - 790, No Power Cord,
Located in Basernent Located at 170 16th Street Mall, Sub-Basement in
Denver, CO. Please utilize removal instructions upon purchase for further
removal information

125

$130.00

($19.50)

$110.50

 

392

(7) Dell Tower computers (hardware - only) OptiPlex 790, No Power Cord,
Located in Basement Located at 110 16th Street Mall, Sub-Basement in
Benver, CO. Please utilize rernoval instructions upon purchase for further
removal information.

$130.00

($19.50)

$110.50

 

393

Fronius IG series inverter as photographed, No - Power Cord, Located in
Basement Located at 110 16th Street Mail, Sub-Basement in Denver, CO.
Please utilize removal instructions upon purchase for further removal
information.

234

$85.00

($12.75)

$72.25

 

394

Fronius String inverter as photographed, Located - in Basement Located at
110 16th Street Mall. Sub-Basement in Denver, CC. Please utilize removal
instructions upon purchase for further removal information.

214

($14.25)

 

395

Froulus 1G inverter as photographed, Located in - Basement Located at 110
Tath Street Mall, Sub-Basement in Denver, CO. Please utilize removal
instructians upon purchase for further removal information.

$100.00

($15.00)

 

 

uo
ee)
rent

 

Fronius IG inverter as photographed, Located in - Basement Located at 118
16th Street Mall, Sub-Basement in Denver, CO. Please utilize removai
instructions upon purchase for further removal information.

 

eae

 

$120.00

 

($18.00)

 

$102.00

 

 
Fronius Primo power source as photographed, - Located in Basement

Located at 110 16th Street Mail, Sub-Basement in Denver, CO, Please utilize
removal instructions upon purchase for further removal information.

238

$510.00

 

Ses

$433.50

 

Fronius Primo power source as photographed, - Located in Basement
Located at 110 16th Street Mail, Sub-Basement in Denver, CO. Please utilize
removal instructions upon purchase for further removal information.

233

$510.00

($76.50)

$433.50

 

Franius Galvo power source as photographed, - Located in Basement Located
at 110 16th Street Mall, Sub-Bagement in Denver, CO. Please utilize removal
instructions upon purchase for further removal infermation.

2i4

$210.00

($31.50)

$178.50

 

400

Fronius Galvo power source as photographed, - Located in Basernent Located
at 116 16th Street Mall, Sub-Basement in Denver, CO. Please utilize removal
instructions upon purchase for further removal information.

233

$210.00

($31.50)

$178.50

 

4st

SMA Sunny Boy inverter as photographed, Located - in Basement Located at
110 16th Street Mall, Sub-Basement in Denver, CO. Please utilize removal
instructions upon purchase for further removal information.

$160.00

($24.00)

$136.00

 

Aurora DC- disconnect & wiring box as - photegraphed, Located in Basement
Located at 110 16th Street Mall, Sub-Basement in Denver, CO. Please utilize
ramoval instructions upon purchase for further removal information.

130

$40.00

($6.00)

$34.00

 

493

Grid Tie Solar inverter series SPV as - photographed, Located in Basement
Located at 110 16th Street Mall, Sub-Basement in Denver, CO. Please utilize
removal instructions upon purchase for further removal information.

130

$40.00

($6.00)

$34.00

 

499

Lot of Real Goods Solar (RGS) clothing, hats and - shirts Located in
Basement. Please bring two wheel dolly for easy loading. Located at 110 16th
Street Mall, Sub-Basement in Denver, CO. Please utilize removal instructions
upon purchase for further removal information.

$55.00

$46.75

 

496

Trade show booth hems, carrying cases, Located - in Basement Located at
110 16th Street Mall, Sub-Basement in Denver, CO. Please utilize removal
instructions upon purchase for further removal information.

189

$30.00

($4.50)

$25.50

 

497?

Approximately (36) Dell wide screen flat panel - monitors on top shelf, No
Power Cords, Located in Basement. One bid buys this amazing lot! Located at
110 16th Street Mall, Sub-Basement in Denver, CO. Please utilize removal
instructions upon purchase for further removal information.

198

$1,000.00

($150.00)

$850.00

 

498

Approximately (28) Dell flat panel monitors - located on middie shelves, No
Power Cords, Located in Basement. One bid buys the lol! Located at 110 16th
Street Mall, Sub-Basement in Denver, CO. Please utilize removal instructions
upon purchase for further removal information.

198

$1,000.00

($150.00)

$850.00

 

582

Neewer model JYLED-500S dimmable barndoor U - bracket panel video light,
jocated in basement Located at 110 16th Street Mall, Sub-Basement in
Denver, CO. Please utilize removal instructions upon purchase for further
remoyal information.

$50.00

($7.50)

$42.50

 

Neewer model JYLED-500S dimmable barndoor U- bracket panel video light,
located in basement Located at 110 16th Street Mall, Sub-Basement in
Denver, CO. Please utilize removal instructions upon purchase for further
removal information

130

$55.00

($8.25)

$46.75

 

(3) Laptop Lot-Dell Latitude E6400, HP ProBook - 6440p, Dell Latitude 0820
laptops (hardware only on all}, No adapters, Located in Basement Located at
110 16th Street Mall, Sub-Basement in Denver, CO. Please utilize removal
instructions upon purchase for further removal information.

139

$95.00

(814.25)

$80.75

 

555

Lot of (3) tower computers (hardware only), - docking stations and (5)
monitors, No Power Cords, Located in Basemem. Located at 110 76th Street
Mail, Sub-Basement in Denver, CO. Please utilize removal instructions upon
purchase for further removal Information.

130

($8.25)

$46.75

 

Canon color ImageRunner C33801 copier, Located in - Basement Located at
110 16th Street Mall, Sub-Basement in Denver, CO. Please utilize removal
instructions upon purchase for further removal information

198

$60.00

($9.00)

$51.00

 

Canon ImageRunner Advance C5035, Located in- Basement | ocated at 110
16th Street Mall, Sub-Basement in Denver, CO. Please utilize removal
instructions upon purchase for further rernoval information.

193

$70.00

($16.50)

$59.50

 

558

Kyocera Taskalfa 3050ci copier, Located in - Basernent Located at 110 16th
Street Mall, Sub-Basement in Denver, CO. Please utilize removal instructions
upon purchase for further removal information

$50.00

($7.50)

$42.50

 

 

 

Lanier LD528c copier with automatic document - feeder, Located in
Basement. Located at 110 16th Street Mail, Sub-Basement in Denver, CO.
Pleage utilize removal instructions upon purchase for further removal
information.

 

198

 

$40.00

 

($6.00)

 

$34.00

 

 
 

 

 

 

 

 

 

 

 

Xerox Phaser 6180, No Power Cord, Located in- Basement Located at 110
560 46th Street Mall, Sub-Basemeni in Denver, CO. Please utilize removal 205 $7.00 ($1.05) $5.95
instructions upon purchase for further removal information.
Canon color ImageRunner LBP5975 copier, printer, ~ No Power Card Located
Z in Basement Located at 110 16th Street Mall, Sub-Basement in Denver, CO.
an Please utilize removal instructions upon purchase for further removal 108 $60.00 ($9.00) $51.00
information.
Assorted canopies lot as photagraphed, Located in - Basement. One bid buys
562 the lot! Located at 110 16th Street Mall, Sub-Basement in Denver, CO. Please 235 $700.00 ($15.00) $85.00
utilize removal instructions upon purchase for further removal information.
Three tripods as photographed, Located in- Basement. One bid buys three!
563 Located at 110 16th Street Mall, Sub-Basement in Denver, CO. Please utilize 189 $50.00 ($7.50) $42.50
removal instructions upon purchase for further removal information,
Lot of (2) mannequins as photographed, Located in - Basement Located at ;
564 110 16th Street Mail, Sub-Basement in Denver, CO. Please utilize removal 189 $55.00 ($8.25) 346.75
instructions upon purchase for further removal information.
166 $22,547.00 | ($3,382.05) | $19,164.95

 

 

 

 

 

 

Expenses

     
 

 

 

Eee

Advertising & Promotion

 

   

$347.50

ae
Sohne

   

 

 
 

Total Expenses: 1

$347.50

 

Auction Summary

 

 

 

 

 

 

 

 

Auction Gross | $22,547.00
Commissions | ($3,382.05)
Expenses ($347.50)
Credits $0.00
Auction Net $18,817.45
Total Paid $22,547.00
Balance Due ($3,729.55)

 

 

 
